Exhibit 10.11

EXECUTION COPY

AMENDED AND RESTATED

RETENTION AND SEVERANCE AGREEMENT

AMENDED AND RESTATED RETENTION AND SEVERANCE AGREEMENT entered into as of this
17th day of August, 2007 (the “Agreement”) by and between Hologic, Inc., a
Delaware corporation with its principal place of business at 35 Crosby Drive,
Bedford, Massachusetts 01730 (the “Company”) and Patrick J. Sullivan, an
individual having his principal residence at 151 Plympton Road, Sudbury,
Massachusetts 01776 (the “Executive”). This Agreement amends and restates in its
entirety that certain Retention and Severance Agreement, dated as of May 20,
2007 (the “Original Agreement”), to clarify further certain provisions of the
Original Agreement.

WHEREAS, the Executive is the President and Chief Executive Officer of Cytyc
Corporation, a Delaware corporation (“Cytyc”); and

WHEREAS, in connection with the execution and delivery of that certain Agreement
and Plan of Merger by and among the Company, Nor’easter Corp., a Delaware
corporation (Nor’easter”) and Cytyc, dated as of May 20, 2007 (the “Merger
Agreement”), pursuant to which Cytyc, subject to satisfaction or waiver of the
conditions set forth therein, has agreed to merge with and into Nor’easter (the
“Merger”); and

WHEREAS, pursuant to the Merger Agreement and the Merger upon the Closing Date
(as defined in the Merger Agreement), the former stockholders of Cytyc will own
over 50% of the outstanding shares of the Company; and

WHEREAS, as provided in the Merger Agreement and subject to and conditioned upon
the completion of the Merger, commencing as of the Closing Date (as defined in
the Merger Agreement, such date to be sometimes referred to herein as the
Effective Date of this Agreement), the Company desires to employ the Executive
as the Executive Chairman of the Board of the Company and as an executive
officer of the Company; and

WHEREAS, subject to and conditioned upon the consummation of the Merger, the
Company agrees to provide additional incentives to the Executive to ensure his
continued employment as the Chairman for a term of two years from the Closing
Date, the Company is prepared to pay the Executive a Retention Bonus (as defined
below) and issue Restricted Stock Units on the terms and subject to the
conditions hereinafter set forth; and

WHEREAS, the Executive is prepared to become employed by the Company as the
Chairman and executive officer effective as of the Closing Date and through the
Retention Date (as defined below) in reliance upon the Company’s undertaking and
agreement to pay such Retention Bonus and issue Restricted Stock Units on the
terms and subject to the conditions hereinafter set forth; and

WHEREAS, the Company also desires to enter into this Agreement to provide the
Executive with severance benefits in the event his employment is terminated in
certain circumstances in accordance with the terms and conditions set forth
herein.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Definitions.

1.1 Accrued Compensation. For purposes of this Agreement, “Accrued Compensation”
shall mean an amount which shall include all amounts earned or accrued through
the “Termination Date” (as hereinafter defined) but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary business expenses incurred by the Executive on behalf of the
Company, pursuant to the Company's expense reimbursement policy in effect at
such time, during the period ending on the Termination Date, and (iii) vacation
pay (other than the “Pro Rata Bonus” (as hereinafter defined)).

1.2 Base Salary. For purposes of this Agreement, “Base Salary” shall mean the
greater of the Executive's annual base salary (a) at the rate in effect on the
Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the Termination Date, and shall include all
amounts of his Base Salary that are deferred at the election of the Executive
under the qualified and non-qualified employee benefit plans of the Company or
any other agreement or arrangement. For avoidance of doubt, Base Salary shall
not include any Annual Bonus or portion thereof deferred under the Company’s
Bonus Deferral Program or payments or benefits under this Agreement. As of the
Effective Date of this Agreement, the Company shall pay Executive a Base Salary
equal to $700,000.00 annually.

1.3 Annual Bonus. For purposes of this Agreement, “Annual Bonus” shall mean a
cash amount the Executive is eligible to earn as additional compensation for
period of employment through December 31, 2007 determined in accordance with
Cytyc’s Executive Incentive Plan. Effective as of January 1, 2008, the Executive
shall be eligible for an Annual Bonus of up to 150% of Executive’s Base Salary,
subject to the terms and conditions of the Company’s Executive Bonus Plan. The
Annual Bonus will be paid no later than two and half months after the end of the
respective performance period for which the Annual Bonus was earned. The parties
agree that the transition from the Cytyc Executive Incentive Plan to the
Company’s Executive Bonus Plan shall be effected in a manner that avoids gaps or
overlap between the plans and allows the Executive to benefit from any material
increase in bonus opportunities afforded to other similarly situated executives.

1.4 Bonus Amount. For purposes of this Agreement, “Bonus Amount” shall mean the
average of the annual bonuses (excluding any Retention Bonus paid pursuant to
this Agreement or Change of Control payments paid under a change of control
agreement including the Cytyc Change of Control Agreement (as defined below)
paid or payable during the three full fiscal years ended prior to the
Termination Date. Notwithstanding the foregoing sentence, any bonus electively
deferred by the Executive pursuant to a qualified or a non-qualified plan shall
be included in the Bonus Amount.

1.5 Cause. The Company may terminate the Executive's employment during the Term
of this Agreement for “Cause”. For purposes of this Agreement, “Cause” means
(i) any fraudulent act or acts that result in substantial harm or loss of the
Company; (ii) willful and

 

-2-



--------------------------------------------------------------------------------

material violation of the Company’s Code of Conduct, and other Company Codes of
Conduct or policies and procedures that are applicable to the Executive and that
the Executive was made aware of; or (iii) the conviction of the Executive of a
felony involving moral turpitude. The Company shall provide the Executive with
30 days written notice of any determination of Cause and provide the Executive,
for a period of 30 days following such notice, with the opportunity to appear
before the Board, with or without legal representation, to present arguments and
evidence on his behalf and following such presentation to the Board, the
Executive may only be terminated for Cause if the Board by a vote of not less
than 75% of the independent directors (determined in accordance with the
corporate governance listing standards of the Nasdaq National Market and the
applicable rules and regulations of the Commission) determining that his actions
did, in fact, constitute Cause.

1.6 Company. For purposes of this Agreement, “Company” shall mean Hologic and
shall include its “Successors and Assigns” (as hereinafter defined).

1.7 Disability. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his duties with the Company for a period of one hundred
eighty (180) consecutive days, and the Executive has not returned to his full
time employment prior to the Termination Date as stated in the “Notice of
Termination” (as hereinafter defined).

1.8 Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

 

  (a) Material diminution in the Executive’s authority duties or
responsibilities as defined in Exhibit A (including removal from the Board of
Directors);

 

  (b) Reduction in the Executive’s Base Salary or bonus opportunity, unless such
reduction is part of a company wide reduction in salary and bonus opportunities
for all similarly situated executives;

 

  (c) The Company requiring the Executive to be based at any office or location
more than fifty (50) miles from the Company’s headquarters as of the date
hereof;

 

  (d) Material diminution in the budget over which the Executive retains
authority; and

 

  (e) Any action or inaction that constitutes a material breach by the Company
of this Agreement.

1.9 Notice of Termination. For purposes of this Agreement, “Notice of
Termination” shall mean (i) a written notice from the Company of termination of
the Executive's employment which indicates the specific termination provision in
this Agreement relied upon, if any, and which sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated; or (ii) a written
notice from the Executive to the Company of his resignation for Good Reason,
which indicates the specific provision in Section 1.8 herein. Any Notice of
Termination by the

 

-3-



--------------------------------------------------------------------------------

Executive for Good Reason must occur not more than two years following the
initial existence of one or more conditions described in Section 1.8 arising
without the consent of the Executive and written notice to Company within ninety
(90) days of the occurrence of the act or acts giving rise to Good Reason and
the Company shall have thirty (30) days after receipt of such written notice to
remedy the condition.

1.10 Pro Rata Bonus. For purposes of this Agreement, “Pro Rata Bonus” shall mean
an amount equal to the Bonus Amount multiplied by a fraction the numerator of
which is the number of months worked in the fiscal year through the Termination
Date and the denominator of which is 12. Any partial months shall be rounded to
the nearest whole number using normal mathematical convention.

1.11 Termination Date. For purposes of this Agreement, “Termination Date” shall
mean in the case of the Executive's death, his date of death, in the case of
Good Reason, the last day of his employment, and in all other cases, the date
specified in the Notice of Termination; provided, however, that if the
Executive's employment is terminated by the Company for Cause or due to
Disability or by the Executive for Good Reason, the date specified in the Notice
of Termination shall be at least 30 days from the date the Notice of Termination
is given to the Executive, provided that in the case of Disability the Executive
shall not have returned to the full-time performance of his duties during such
period of at least 30 days.

2. Agreement. This Agreement shall be subject to and conditioned upon the
consummation of the Merger and shall not become effective until the Effective
Time (as defined in the Merger Agreement). . In the event that the Merger
Agreement is terminated prior to the Effective Time, then this Agreement shall
become null and void ab initio and be of no further force and effect.

2.1 Title/Duties. Upon the Effective Date, the Company shall appoint the
Executive as Executive Chairman of the Board of Directors of the Company and
employ him as an executive officer of the Company. The Executive’s duties as
Executive Chairman and executive officer are described in the attached Exhibit
A.

3. Retention Bonus. Following the Effective Date and provided that the Executive
has remained continuously employed by the Company as its Chairman and executive
officer or, if applicable, of its successor or assignee from the Effective Date
to the two year anniversary thereof (the “Retention Date”), then the Company
shall pay the Executive by check or by federal funds wire transfer, within
fifteen (15) days of the Retention Date, a cash bonus in the amount of One
Million Five Hundred Thousand Dollars ($1,500,000) (a “Retention Bonus”). In no
event will the Retention Bonus be paid to Executive, if he ceases to serve as
either the Company’s or, if applicable, its successor’s or assignee’s Chairman
or executive officer until the Retention Date for any reason, including, without
limitation, the Executive’s death, disability, resignation or termination of his
employment by the Company for any reason. Notwithstanding anything herein to the
contrary, (i) the Executive is terminated without Cause or (ii) the Executive
notifies the Company in writing that he has been assigned duties that are
inconsistent with the duties typically assigned to other executive officers of
the Company in similar positions (in the event that there are no officers of the
Company serving in similar positions, then officers at comparable public
companies) within thirty (30) days’ notice of such occurrence and the Company
fails to

 

-4-



--------------------------------------------------------------------------------

remedy such occurrence within thirty (30) days of receipt of such written
notice, then the Retention Bonus shall be immediately payable to the Executive
within fifteen (15) days of such termination.

3.1 Restricted Stock Units. Upon the Effective Date of this Agreement, the
Company shall issue to the Executive One Million Five Hundred Thousand Dollars
($1,500,000) in Restricted Stock Units (based on the “fair market value” of the
Common Stock as of the Effective Date of this Agreement; fair market value shall
mean the last reported sales price for such Common Stock on the Nasdaq National
Market (on that date) or the closing bid, if no sales were reported as quoted on
such exchange or system as reported in The Wall Street Journal or such other
source as the Board deems reliable). The Restricted Stock Units shall be subject
to the terms and conditions more fully described in the governing Restricted
Stock Unit Agreement Notwithstanding anything herein to the contrary, (i) the
Executive is terminated without Cause or (ii) the Executive notifies the Company
in writing that he has been assigned duties that are inconsistent with the
duties typically assigned to other executive officers of the Company in similar
positions (in the event that there are no officers of the Company serving in
similar positions, then officers at comparable public companies) within thirty
(30) days’ notice of such occurrence and the Company fails to remedy such
occurrence within thirty (30) days of receipt of such written notice, then all
Restricted Stock Units shall immediately and irrevocably vest to the Executive
within fifteen (15) days of such termination.

4. Change of Control Agreements. The Executive and Company agree that the Change
of Control Agreement entered into between the parties concurrent with this
Agreement (the “Hologic Change of Control Agreement’) shall provide, subject to
and conditioned upon the consummation of the Merger, that the payment of any
Retention Bonus, issuance of Restricted Stock Units and for severance provided
under this Agreement shall not be taken into consideration when determining
and/or calculating the Executive’s Annual Base Salary, Annual Bonus, Average
Annual Bonus, Change of Control Payments or Special Bonus thereunder (as such
terms are defined or used in the Hologic Change of Control Agreement). The
Change of Control Agreement, as amended, entered into by and between Cytyc and
Executive with an effective date of July 23, 2003 attached hereto as Exhibit C
(the “Cytyc Change of Control Agreement”) shall remain in full force and effect
in accordance with its original terms, other than payment of the Change of
Control payment provided for under Section 2(a)(i)(B) therein, which shall be
paid to Executive by Cytyc immediately prior to and subject to the consummation
of the Merger.

5. Intellectual Property Rights and Non-Competition Agreement. In consideration
for the substantial benefits being provided hereunder, the Executive agrees to
execute the Company’s Employee Intellectual Property Rights and Non-Competition
Agreement attached hereto as Exhibit B, which is hereby incorporated into this
Agreement.

 

-5-



--------------------------------------------------------------------------------

6. Termination of Employment.

6.1 If, during the term of this Agreement, the Executive’s employment with the
Company is terminated, then the Executive shall be entitled to the following
compensation and benefits:

 

  (a) If the Executive’s employment with the Company shall be terminated (1) by
the Company for Cause or Disability, (2) by reason of the Executive’s death, or
(3) by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation only.

 

  (b) If the Executive’s employment with the Company shall be terminated by
Company without Cause or by the Executive for Good Reason (as defined in
Section 1.8), then the Executive shall be entitled to each and all of the
following:

 

  (i) The Company shall pay the Executive all Accrued Compensation;

 

  (ii) The Company shall pay the Executive a Pro Rata Bonus;

 

  (iii) The Company shall pay the Executive a lump amount equal to the
Executive’s Base Salary plus Bonus Amount;

 

  (iv) The Company shall continue to provide the Executive with medical and
dental benefits on the same terms and conditions provided to other executives of
the Company for a period of one (1) year from the Termination Date;

 

  (v) The Company shall provide the Executive with out-placement services
through Crenshaw Associates, Inc. (or a comparable executive search firm) or in
the alternative, reimburse the Executive with Fifty Thousand Dollars ($50,000);
and

 

  (c) In the event of a termination for “Good Reason” or termination without
“Cause” as such terms are defined in the Cytyc Change of Control Agreement
during the twenty-four months following the Closing Date, then the Company shall
provide any benefits or payments provided to Executive under the Cytyc Change of
Control Agreement, including, but not limited to, all benefits under Sections
2(a)(i)(A), 2(a)(ii), 2(a)(iii), 2(a)(iv), Section 3 and Section 15, subject to
Section 4 with respect to execution of a mutual release in good faith; provided,
however, that in no event will Executive be entitled to a payment under
Section 2(a)(i)(B), which Executive acknowledges he is to receive upon the
consummation of the Merger.

 

-6-



--------------------------------------------------------------------------------

6.2 Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

6.3 Other Severance Benefits. The severance pay and benefits provided for in
Section 6.1(b) shall be in lieu of any other severance or termination pay to
which the Executive may be entitled under any Company severance or termination
plan, program, practice or arrangement. The Executive's entitlement to any other
compensation or benefits shall be determined in accordance with the Company's
employee benefit plans and other applicable programs, policies and practices
then in effect.

7. Divestiture or Sale of Division. Notwithstanding any other provision of this
Agreement to the contrary, the termination of the Executive's employment with
the Company in connection with the sale, divestiture or other disposition of a
Subsidiary or “Division” (as hereinafter defined) (or part thereof) shall not be
deemed to be a termination of employment of the Executive for purposes of this
Agreement; provided, however, in the event such sale, divestiture or other
disposition of a Subsidiary or Division, the Company obtains an express written
agreement from such purchaser or acquiror as contemplated in Section 9.3. The
Executive shall not be entitled to benefits from the Company under this
Agreement as a result of such sale, divestiture, or other disposition, except in
the event of a subsequent termination of employment entitling Executive to a
payment hereunder. “Division” shall mean a business unit or other substantial
business operation within the Company that is operated as a separate profit
center, but that is not maintained by the Company as a separate legal entity.

8. Excise Tax Payments.

8.1 Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”). Unless the Executive shall have given prior written
notice specifying a different order to the Company to effectuate the Limited
Payment Amount, the Company shall reduce or eliminate the Payments, by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the “Determination” (as hereinafter defined). Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive's
rights and entitlements to any benefits or compensation.

8.2 An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Plan and the amount of such Limited
Payment Amount shall be made by an accounting firm at the Company's expense
selected by the Company which

 

-7-



--------------------------------------------------------------------------------

is designated as one of the six largest accounting firms in the United States
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation, to the Company and the Executive within five (5) days of the
Termination Date, if applicable, or such other time as requested by the Company
or by the Executive (provided the Executive reasonably believes that any of the
Payments may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with an opinion, at the
Company's expense, reasonably acceptable to the Executive that no Excise Tax
will be imposed with respect to any such Payment or Payments. Within ten
(10) days of the delivery of the Determination to the Executive, the Executive
shall have the right to dispute the Determination (the “Dispute”). If there is
no Dispute, the Determination shall be binding, final and conclusive upon the
Company and the Executive subject to the application of Section 8.3 below.

8.3 As a result of the uncertainty in the application of Sections 4999 and 28OG
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Executive either have been made or will not be made by the
Company which, in either case, will be inconsistent with the limitations
provided in Section 8.1 (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court, or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, such Excess Payment shall be deemed for all purposes to be a loan to
the Executive made on the date the Executive received the Excess Payment and the
Executive shall repay the Excess Payment to the Company, on demand (but not less
than thirty (30) days after written notice is received by the Executive),
together with interest on the Excess Payment at the “Applicable Federal Rate”
(as defined in Section 1274(d) of the Code) from the date of the Executive's
receipt of such Excess Payment until the date of such repayment. In the event
that it is determined by (i) the Accounting Firm, the Company (which shall
include the position taken by the Company, or together with its consolidated
group, on its federal income tax return) or the IRS, (ii) pursuant to a
determination by a court, or (iii) upon the resolution to the Executive's
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within thirty
(30) days of such determination or resolution, together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to the Executive until the date of payment.

8.4 The Company represents and warrants that this Agreement and all payments and
benefits associated with it are in compliance with Section 409A of the Internal
Revenue Code. However, if the Company is found not to be in compliance with
Section 409(A) in the future, and this noncompliance results in any excise tax
or penalty being born by you, the Company will fully reimburse you within thirty
(30) days of any tax and/or penalty you may incur. Notwithstanding the above, in
the event of a determination that any payment or benefit associated with this
Agreement is not compliant with the provisions of Section 409A of the Internal
Revenue Code, the Company agrees that it will modify this Agreement to make it
compliant with Section 409A and that it will make a good faith effort to
maintain the value of the payments and benefits under this Agreement.

 

-8-



--------------------------------------------------------------------------------

8.5 Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities, as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

9. Successors: Binding Agreement.

9.1 This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its Successors and Assigns, and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

9.2 Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal representative.

9.3 In the event that a Subsidiary or Division (or part thereof) is sold,
divested, or otherwise disposed of by the Company subsequent to or in connection
with a Change in Control and the Executive is offered employment by the
purchaser or acquiror thereof, the Company shall require such purchaser or
acquiror to expressly assume, and agree to perform, the Company's obligations
under this Agreement, in the same manner, and to the same extent, that the
Company would be required to perform if no such acquisition or purchase had
taken place.

10. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, (collectively,
a “Claim”) shall be settled by arbitration pursuant to the rules of the American
Arbitration Association and by a panel of three arbitrators, two of which will
be chosen by each party and one agreed to by both parties. If the parties are
unable to agree on the arbitrator within thirty (30) days of one party giving
the other party written notice of intent to arbitrate a Claim, the American
Arbitration Association shall appoint an arbitrator with such qualifications to
conduct such arbitration. The decision of the arbitrator in any such arbitration
shall be conclusive and binding on the parties. Any such arbitration shall be
conducted in Boston, Massachusetts, unless the Executive consents to a different
location.

11. Injunctive Relief. If the Executive commits a breach or is about to commit a
breach, of any of the provisions of this Agreement, the Company shall have the
right to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law, it being acknowledged and agreed that any such breach or threatened breach
will cause irreparable injury to the Company and that money damages will may not
provide an adequate remedy to the Company. In addition, the Company may take all
such other actions and remedies available to it under law or in equity and shall
be entitled to such damages as it can show they have sustained by reason of such
breach.

 

-9-



--------------------------------------------------------------------------------

12. Tax Treatment; Tax Withholding. The Company and the Executive hereby
acknowledge and agree that any Retention Bonus payable hereunder and issuance of
Company common stock pursuant to the Restricted Stock Unit Agreement shall be
treated and reported by the Company and the Executive as additional compensation
for services rendered and as ordinary income. The Executive also acknowledges
and agrees that the Company may withhold from any Retention Bonus, issuance of
Company’s common stock pursuant to the Restricted Stock Unit Agreement or
severance payment such amounts as may be required to satisfy all federal, state
and local withholding and employment tax obligations.

13. General Provisions.

13.1 No Special Employment Rights. No provision of this Agreement shall grant or
confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

13.2 Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: David Brady, Senior Vice President

Facsimile Number: (781) 280-0674

E-Mail Address: dbrady@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Patrick J. Sullivan

151 Plympton Road

Sudbury, Massachusetts 01776

E-Mail Address:

 

-10-



--------------------------------------------------------------------------------

with a copy to:

Wendi S. Lazar, Esq.

Outten & Golden LLP

3 Park Avenue, 29th Floor

New York, NY 10016

Facsimile Number:

E-Mail Address: wsl@outtengolden.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 13.2 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

14. Credit Service. Executive’s past years of service with Cytyc Corporation
shall be credited when determining his years of service under any and all Cytyc
(or any applicable Hologic) benefit and retirement plans. Upon commencement of
Executive’s employment with the Company, he will be eligible to participate in
all of the Company’s benefits, pension plans and perquisites commensurate with
that of other executives on his level. Based on Executive’s prior years of
service with Cytyc Corporation, Executive will be automatically vested in the
retirement plan at the time he commences employment with the Company.

15. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings and agreements including, without limitation, the
Original Agreement, whether written or oral, provided, however, that the Cytyc
Change of Control Agreement, the Hologic Change of Control Agreement, Employee
Intellectual Property Rights and Non-Competition Agreement, option agreement or
other employment agreement by and between the Company and Executive shall remain
in full force and effect, except as specifically provided herein. This Agreement
may not be amended or revised except by a writing signed by both the Company and
the Executive.

16. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices other than
benefits available under the Cytyc Change of Control Agreement and the Hologic
Change of Control Agreement) and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Company (except for any severance or termination
agreement other than benefits available under the Cytyc Change of Control
Agreement and the Hologic Change of Control Agreement). Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.

 

-11-



--------------------------------------------------------------------------------

17. Release. The Executive agrees that, with the exception of the Accrued
Compensation due to him in accordance with the terms hereunder, that the payment
of any severance under Sections 6.1(b)(ii), (iii) and (iv) is subject to and
conditioned upon the execution and delivery by the Executive to the Company of a
Settlement and Mutual Release Agreement (the “Release Agreement”) drafted by the
Company, its affiliates and their respective officers, directors, employees and
agents in good faith in respect to the Executive’s employment with the Company
and the termination thereof in a form suitable to the Company and the expiration
of any revocation period provided for under the Release Agreement.

18. Other Change in Control Agreement. Notwithstanding anything herein to the
contrary, if the Hologic Change of Control Agreement results in the payment of
benefits to the Executive as the result of a change in control (as defined
therein), then the Executive shall receive no compensation hereunder other than
accrued salary and bonus and the Retention Payment and Restricted Stock Units,
subject to the terms and conditions herein.

19. Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

20. Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

21. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

[Signature Page to Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the day and year first above written.

 

HOLOGIC, INC. By:  

/s/ Glenn P. Muir

  Glenn P. Muir, Executive Vice President and Chief Financial Officer Executive

/s/ Patrick J. Sullivan

Patrick J. Sullivan

 

-13-



--------------------------------------------------------------------------------

Exhibit A

Executive Chairman of the Hologic, Inc. Board of Directors

This position is held by an employee of the company and is a separate position
from the CEO position. The executive oversees the activities and meetings of the
Board of Directors and may be responsible for other activities and functions at
the corporate level as outlined below. With respect to Executive’s duties as a
member of the Board of Directors he shall report directly to the Board of
Directors. With respect to Executive’s operational duties including without
limitation, investor relations, as an executive officer of Hologic, the Chief
Executive Officer of Hologic shall have final review and authority.

Corporate Responsibilities

1. Serve as key member of Hologic Investor Team (team includes Jack Cumming and
Glenn Muir) that communicates the company story at analyst meetings, investor
conferences, road shows and the media.

2. Mentor Jack Cumming in learning Cytyc's current business.

3. Working as Co-Chair of the Alignment Team - select group of senior managers
to participate in the development of a plan to align the assets of the combined
companies to maximize efficiencies, effectively manage the business and drive
future growth.

4. Serve as senior advisor (along with Jack Cumming) and be an active
participant in the business development initiatives.

5. Participate as a senior member of Hologic's Scientific Advisory Board (along
with Jack Cumming and Jay Stein). The Advisory Panel, composed of leading
clinicians in Breast Health was formed to help shape decisions about future
strategic direction for our company.

6. Serve as Corporate Spokesperson (with Jack Cumming) to foster alliances with
government officials and leading clinicians of countries where screening
programs are in the formative stage.

Board Responsibilities

1. To act as a Director of the Company in the best interests of the Company and
chair and attend all board meetings.

2. Participate in Company committees as designated by the Board.

 

-14-



--------------------------------------------------------------------------------

3. Ensure the objectives of the company, as agreed by the Board, are fully,
promptly and properly carried out.

4. Ensure that all members of the Board receive tailored induction on all
activities as they relate to overall Board effectiveness.

 

-15-



--------------------------------------------------------------------------------

Exhibit B

EMPLOYEE INTELLECTUAL PROPERTY RIGHTS

AND NON-COMPETITION AGREEMENT

In order to induce Hologic, Inc., a Delaware corporation (the “Company”), to
employ me initially or to continue my employment, as the case may be, and in
consideration of its doing so, I hereby agree as follows:

 

1. Definitions.

When used in this Agreement, the terms specified below have the meanings
indicated. Terms defined elsewhere in this Agreement have the meanings specified
there.

“Company” means the Company and, any other business entity that is either
controlled by, controls, or under common control with the Company.

“Confidential Information” means Information, whether it is or is not recorded
or embodied in or on Material, that is not a Trade Secret but that is identified
to me as being confidential to the Company.

“Information” means all information concerning technical, administrative,
financial, manufacturing, or marketing activities, including, without
limitation, design, manufacturing, and procurement specifications; engineering
and manufacturing data; manufacturing processes, techniques, and know-how;
formulas; information-processing processes or programs; techniques, and
know-how; research and development plans; trade secrets; marketing plans and
strategies; customer names, employee names and responsibilities, cost and
financial data, and other data.

“Invention” means any discovery, invention, improvement, process, formula, or
technique, whether patentable or not.

“Material” means any physical embodiment of Information, regardless of whether I
or someone else created it, including, without limitation, drawings,
specifications, recording media for machine information-processing systems (such
as disks, ROMs, and tapes that contain Information), documentation of all types,
contracts, reports, manuals, lists, quotations, proposals, correspondence,
notebooks, and samples.

“Trade Secret” means any Information, whether it is or is not recorded or
embodied on or in a Material, that is not readily available from either the
Company or another source without restrictions on its use and disclosure and
whose use by Company gives it an opportunity to obtain an advantage over its
then-current or potential competitors that do not use it.

 

-16-



--------------------------------------------------------------------------------

“Proprietary Invention” means any Invention I made, conceived, or reduced to
practice, either alone or with others, (a) either in the course of performing
work for Company or at Company’s expense, or (b) that results from tasks
assigned to me by Company, or (c) whose creation ordinarily would be associated
with my then current responsibilities as an employee of the Company. If I am
identified as an inventor in any application for any United States or foreign
patent where the Invention (i) is claimed to have been made, conceived, or
reduced to practice during the first year after termination of my employment by
the Company and (ii) would have been a Proprietary Invention if it occurred
before the termination of my employment, then that Invention shall be rebuttably
presumed to be a Proprietary Invention.

“Trade Secret Material” means Material that contains Trade Secrets.

 

2. Acknowledgment of Relationship of Trust.

I realize that my employment by the Company involved a relationship of
confidence and trust between me and the Company with respect to its intellectual
property rights, which include patents, trade secrets, copyrights, and
trademarks, and that, as part of my employment, I am expected to contribute to
the Company by creating and protecting those rights. I understand that the
Company’s competitive position depends on its ability to develop, utilize, and
keep control over those intellectual property rights, and I will develop and
protect those rights as provided below, or as otherwise reasonably requested in
writing.

 

3. Non-disclosure of Trade Secrets and Confidential Information.

(a) At all times, both during my employment by the Company and afterward, I will
keep in confidence, and will not disclose, any Trade Secrets to anyone, and will
not transfer any Trade Secret Material to anyone, including employees of
Company, except as authorized by the Company. I will use any Trade Secrets and
Trade Secret Material to which I have access only in the course of my work for
the Company and for its benefit and will not appropriate it for the benefit of
myself or any other person. During my employment by Company I will comply with
its then-current procedures for the protection of Trade Secrets and Trade Secret
Material. In the event of any inconsistency between those procedures and the
requirements of this Agreement, the more stringent procedures or requirements
will apply.

(b) At all times, both during my employment by the Company and afterward, I will
keep in confidence and will not disclose or transfer any Confidential
Information to any person other than an employee of Company, except as
authorized by the Company, and I will not appropriate confidential information
for the benefit of myself or any other person.

 

-17-



--------------------------------------------------------------------------------

4. Return of Trade Secret Material and Material Containing Confidential
Information.

I will not remove from Company’s premises, or make any copies of, Trade Secret
Material or Material containing Confidential Information, except for use in
Company’s business. I will return to the Company all such Materials, including
all copies of it, in my possession or under my control, (I) at any time upon the
request of the Company, and (ii) without such a request at the termination of my
employment by the Company. Upon the Company’s request, I will furnish a written
statement that I returned all such Materials.

 

5. Prior Inventions.

As a matter of record, and in order to avoid disputes over the application of
paragraph 7 below, I attach to this Agreement, as Exhibit A, a complete list of
all Inventions I made, conceived, or first reduced to practice, alone or jointly
with others, prior to my employment by Employer, that are not described in a
publication or patent application in existence on the Effective Date of this
Agreement, and that I want to exclude from the effect of this Agreement. If no
such list is attached to this Agreement, I represent that I will have no such
Inventions as of the Effective Date.

 

6. Disclosure of Inventions.

I will disclose to the Company promptly (a) any Proprietary Inventions and
(b) any Inventions of which I am aware that are made, conceived, or first
reduced to practice by others performing services for Employer.

 

7. Assignment of Proprietary Inventions.

All Proprietary Inventions shall be the exclusive property of the Company, and
the Company shall be the owner of any patents and other rights related to
Proprietary Inventions. Accordingly, I hereby assign and convey to the Company
all of my right, title, and interest in and to any Proprietary Inventions.

 

8. Cooperation and Further Assurances.

I will help the Company, at its expense, obtain and enforce patents on
Proprietary Inventions in any countries it selects, and I will execute any
related documents, including, without limitation, application papers for letters
patent, assignments, affidavits and oaths of facts within my knowledge, and
assignments of my right, title, and interest in and to Proprietary Inventions
and related patents to the Company or its designee. I will do any other things
the Company requests to convey to, or vest in, the Company the rights, titles,
benefits, and privileges intended to be conveyed. My obligation under this
paragraph shall continue after the termination of my employment, subject to the
Company’s compensating me at a reasonable rate for time actually spent by me at
Employer’s request on such help after termination of employment.

 

-18-



--------------------------------------------------------------------------------

9. Prior Agreements.

I attach to this Agreement, as Exhibit B, a complete list of prior agreements
with any other person related to intellectual property rights or which restricts
in any way my employment by the Company. I represent that my performance of all
the terms of this Agreement and as an employee of the Company will not breach
any other agreement, including any employment, confidentiality, non-competition,
or other agreement,. I will not enter into any agreement either written or oral
in conflict with this Agreement.

 

10. Works in Authorship.

(a) I acknowledge that all works of authorship (including, without limitation,
works of authorship that contain software program code) I produce during and
within the scope of, my employment by the Company, whether they are or are not
created on the Company’s premises or during hours in which I am supposed to be
rendering services to the Company, are works made for hire and are the property
of the Company, and that copyrights in those works of authorship are the
property of the Company. If for any reason it appears that the Company is not
the author of any such work of authorship for copyright purposes, I hereby
expressly assign all of my rights in and to that work to the Company and agree
to sign any instrument of specific assignment requested.

(b) I will use reasonable efforts to avoid including in any work of authorship I
produce within the scope of my employment any material that then is created by,
or on behalf of, any person other than the Company. I will inform the Company of
any material created by or on behalf of any other person that I recommend be
included in a work of authorship.

 

11. Information or Material of Others.

I will not disclose to Company, or use in Company’s business, or Information or
Material relating to the business of any other person and intended by that
person not to be disclosed to Company.

 

12. Full Time and Best Efforts.

I will devote my full time during the time I am expected to work, and my best
efforts, to Company’s business to the exclusion of all other business
activities. In addition, while I am employed by the Company, I will not,
directly or indirectly, either by myself or in conjunction with others, be
engaged or interested in, or affiliated with, or organize or help to organize,
or aid or assist in any manner any business similar to or competitive with
Company, except that mere ownership of no more than one percent (1%) of the
capital stock of a corporation whose stock is registered under Section 12 or
Section 13 of the Securities Exchange Act of 1934 is not so barred. I agree to
fully comply with all published Company policies and procedures as they may be
amended from time to time, and to always conduct myself in accord with the
highest ethical, moral, and legal standards.

 

-19-



--------------------------------------------------------------------------------

13. Non-competition.

During the course of my employment and for two (2) years after termination
thereof for any reason, I will not, directly or indirectly, either by myself or
in conjunction with others, be engaged or interested in, or affiliated with or
organize or help to organize, or aid or assist in any manner, any business
competitive with the products and services then offered or planned to be offered
by the Company, in the United States or elsewhere, except that I understand that
mere ownership of no more than two percent (2%) of the total outstanding stock
of a publicly held corporation is not so barred. During this same period, I
shall not on behalf of any party or person other than the Company, solicit or
induce (or assist or provide information in connection therewith) any
(i) then-customer or prospective customer of the Company for any product or
service competitive with any product or service then offered or planned to be
offered by the Company, or (ii) then-current employee (except for my personal
assistant) to leave the employ of the Company. I recognize that the foregoing
limitations are reasonably required for the adequate protection of the Company's
business and do not preclude me from pursuing my livelihood. However, if any
such foregoing limitation is found by a court to be unenforceable for any
reason, said limitation shall be interpreted to extend only to the maximum
extent enforceable. I agree to inform any new employer or associate of this
Agreement and to provide it with a copy.

Both the employee and the Company agree that they will discuss at the point of
separation, a reasonable alternative to the non-competition portion of this
agreement. The intent here would be 1.) not to prevent the employee from seeking
gainful employment and 2.) To protect the company’s proprietary and confidential
information as it pertains to that for which the employee was aware of or was
directly involved in. Upon agreement at that time by both parties, the
Non-Competition section of this agreement would be so waived.

For purposes of this Agreement, I will not be deemed, directly or indirectly,
either by myself or in conjunction with others, to be engaged or interested in,
or affiliated with or organize or help to organize, or aid or assist in any
manner, any business competitive with the products and services then offered,
planned to be offered by the Company, in the United States or elsewhere subject
to the following:

 

  (i) the business competing with the Company derives less than ten percent
(10%) of its total annual revenues from products and services then under
development or offered by the Company in the United States or elsewhere; and

 

  (ii) I do not have any relationship with the portion, subsidiary or division
of the competing business engaged in selling or developing the same products and
services as the Company.

 

14. Enforcement.

I acknowledge that my employment by Company imposes on me a duty to act solely
for the benefit of Company. In addition to any other remedies Company has
available to it, Company is entitled, at its election, to recover from me
(a) the value of anything belonging to Company I use, or transfer, in breach of
that duty, and (b) any benefit I

 

-20-



--------------------------------------------------------------------------------

receive as a result of violating that duty of loyalty, or the value of that
benefit or its proceeds, and Company also shall be entitled to recover from me
the amount of damages it suffered as a result.

 

15. Successors and Assigns.

This Agreement shall be binding upon me and my heirs, executors, assigns, and
administrators and shall inure to the benefit of Company and its successors and
assigns.

 

16. Miscellaneous.

This Agreement contains the entire and only agreement between me and Company
with respect to the subject matter hereof, and no modification shall be binding
on me or Company unless in writing and signed by me and an officer of the
Company. My obligations under this Agreement shall survive termination of my
employment for any reason, and regardless of whether said termination is or is
alleged to be a breach of this or any other Agreement I may have with the
Company. This Agreement shall be governed by, subject to, and construed
according to the laws of the Commonwealth of Massachusetts. This Agreement is
executed under seal.

 

17. Effective Date.

This Agreement shall be effective as of the date set forth below.

 

    

/s/ Patrick J. Sullivan

     (Signature)

 

/s/ Carolyn Sullivan

 

    

 

 

(Witness)

     Patrick J. Sullivan

 

8/15/2007

 

    

(Effective Date)

    

 

-21-



--------------------------------------------------------------------------------

Exhibit C

Cytyc Change of Control Agreement

 

-22-